United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-3745
                                    ___________

Mark Richard Still,                  *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the Eastern
                                     * District of Missouri.
Steven Crawford, M.D.; Correctional *
Medical Services,                    *        [UNPUBLISHED]
                                     *
            Appellees.               *
                                ___________

                              Submitted: November 3, 2005
                                 Filed: November 8, 2005
                                  ___________

Before ARNOLD, SMITH, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      In this 42 U.S.C. § 1983 action alleging deliberate indifference to Missouri
inmate Mark Still’s medical needs, Mr. Still appeals the district court’s1 dismissal of
defendant Correctional Medical Services (CMS) and the grant of summary judgment
to physician Steven Crawford. We affirm.




      1
       The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.
       Initially, we conclude that the district court appropriately dismissed CMS prior
to service and did not abuse its discretion in denying Mr. Still’s motions for
appointment of counsel. See Burke v. N.D. Dep’t of Corr. & Rehab., 294 F.3d 1043,
1044 (8th Cir. 2002) (per curiam) (corporation acting under color of state law may be
liable only if policy, custom, or action by those who represent official policy inflicts
injury actionable under § 1983); Moore v. Sims, 200 F.3d 1170, 1171 (8th Cir. 2000)
(per curiam) (de novo review of 28 U.S.C. § 1915(e)(2)(B)(ii) dismissals); Davis v.
Scott, 94 F.3d 444, 447 (8th Cir. 1996) (standard of review and relevant factors in
appointing counsel).

       Upon de novo review, we also conclude the record shows conclusively that
Dr. Crawford was not deliberately indifferent to Mr. Still’s back pain, diabetes, or
liver condition. See Jolly v. Knudsen, 205 F.3d 1094, 1096 (8th Cir. 2000) (summary
judgment standard of review; Eighth Amendment deliberate-indifference claim).
Each time Mr. Still complained of back pain, Dr. Crawford examined him and
prescribed ibuprofen or Tylenol; sometimes Dr. Crawford issued medical lay-ins, and
once a lifting restriction; and Dr. Crawford ordered that Mr. Still receive a bottom
bunk. When Mr. Still saw other physicians, their assessments and treatment were
consistent with Dr. Crawford’s, and blood test results were inconsistent with
Mr. Still’s complaints of severe joint inflammation. Cf. Estelle v. Gamble, 429 U.S.
97, 107 (1976) (where medical personnel saw inmate 17 times in 3 months and
treated back strain with bed rest, muscle relaxants, and pain relievers, their failure to
x-ray inmate’s back or implement other diagnostic techniques or treatment was not
deliberate indifference). Although Mr. Still was scheduled to see a doctor about his
diabetes at chronic-care appointments every six months, he routinely saw
Dr. Crawford almost monthly. Dr. Crawford ordered blood work every six months;
frequently adjusted Mr. Still’s insulin due to his complaints and blood test results;
educated Mr. Still about proper nutrition; and ordered that Mr. Still’s blood sugars
be tested twice daily. See Jolly, 205 F.3d at 1096-97 (prison doctor was not
deliberately indifferent for increasing epilepsy medication dosage levels where he

                                          -2-
saw prisoner on numerous occasions following dosage changes, attempted various
corrective actions, and referred prisoner to specialist). After Mr. Still tested positive
for hepatitis C, Dr. Crawford referred him to a specialist, who evaluated his need for
interferon testing, and Mr. Still received an immunization for hepatitis B. Last,
Mr. Still tested negative for hepatitis A, and his normal ferritin levels indicated he did
not have hemachromatosis.

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                           -3-